 

Exhibit 10.1

 

FOUNDER SUPPORT AGREEMENT

 

This FOUNDER SUPPORT AGREEMENT, dated as of November 16, 2020 (this
“Agreement”), by and among ROTH CH ACQUISITION I CO., a Delaware corporation
(“ROCH”), ROTH CH ACQUISITION I CO. PARENT CORP., a Delaware corporation
(“ParentCo”), PURECYCLE TECHNOLOGIES, LLC, a Delaware limited liability company
(the “Company”), and each of the stockholders of ROCH whose names appear on the
signature pages of this Agreement (each, a “Founder” and, collectively, the
“Founders”).

 

WHEREAS, ROCH, the Company, ROCH, ParentCo, Roth CH Merger Sub LLC, a Delaware
limited liability company (“Merger Sub LLC”), Roth CH Merger Sub Corp., a
Delaware corporation (“Merger Sub Corp”) and certain other persons propose to
enter into, simultaneously herewith, an agreement and plan of merger (the “APM”;
terms used but not defined in this Agreement shall have the meanings ascribed to
them in the APM), a copy of which has been made available to each Founder, which
provides, among other things, that, upon the terms and subject to the conditions
thereof, Merger Sub Corp will be merged with and into ROCH (the “RH Merger”),
with ROCH surviving the RH Merger as a wholly owned subsidiary of ParentCo, and
Merger Sub LLC will be merged with and into the Company (the “PCT Merger”), with
the Company surviving the PCT Merger as ultimately an indirect wholly-owned
subsidiary of ParentCo;

 

WHEREAS, as of the date hereof, each Founder owns of record the number of shares
of ROCH Common Stock as set forth opposite such Founder’s name on Exhibit A
hereto (all such shares of ROCH Common Stock and any shares of ROCH Common Stock
of which ownership of record or the power to vote is hereafter acquired by the
Founders prior to the termination of this Agreement being referred to herein as
the “Shares”); and

 

WHEREAS, in order to induce ParentCo, ROCH and the Company to enter into the
APM, the Founders are executing and delivering this Agreement to ROCH and the
Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, each
of the Founders (severally and not jointly), the Company and ROCH hereby agrees
as follows:

 

1. Agreement to Vote. Each Founder, by this Agreement, with respect to its
Shares, hereby agrees (and agrees (and agrees to execute such documents or
certificates evidencing such agreement as the Company may reasonably request in
connection therewith) to vote at any meeting of the stockholders of ROCH, and in
any action by written consent of the stockholders of ROCH, to approve the APM,
all of such Founder’s Shares (a) in favor of the approval and adoption of the
APM, the transactions contemplated by the APM and this Agreement, (b) in favor
of any other matter reasonably necessary to the consummation of the transactions
contemplated by the APM and considered and voted upon by the stockholders of
ROCH (including the Voting Matters (as defined in the APM)), (c) in favor of the
approval and adoption of the Holdings Equity Compensation Plan (as defined in
the APM) and (d) against any action, agreement or transaction (other than the
APM or the transactions contemplated thereby) or proposal that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of ROCH under the APM or that would reasonably be expected to result
in the failure of the transactions contemplated by the APM from being
consummated. Each Founder acknowledges receipt and review of a copy of the APM.

 

2. Transfer of Shares. Each of the Founders agrees that it shall not, directly
or indirectly, (a) sell, assign, transfer (including by operation of law), lien,
pledge, dispose of or otherwise encumber any of the Shares or otherwise agree to
do any of the foregoing (unless the transferee agrees to be bound by this
Agreement), (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement, (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any Shares (unless the transferee agrees to be
bound by this Agreement) or (d) take any action that would have the effect of
preventing or disabling the Founder from performing its obligations hereunder.

 



 

 

 

3. Representations and Warranties. Each Founder, severally and not jointly,
represents and warrants for and on behalf of itself to the Company as follows:

 

(a) The execution, delivery and performance by such Founder of this Agreement
and the consummation by such Founder of the transactions contemplated hereby do
not and will not (i) conflict with or violate any Law or Order applicable to
such Founder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any Lien on any Shares (other than pursuant to
this Agreement or transfer restrictions under applicable securities laws or the
Organizational Documents of such Founder) or (iv) conflict with or result in a
breach of or constitute a default under any provision of such Founder’s
Organizational Documents.

 

(b) Such Founder owns of record and has good, valid and marketable title to the
Shares set forth opposite the Founder’s name on Exhibit A free and clear of any
Lien (other than pursuant to this Agreement or transfer restrictions under
applicable securities Laws or the Organizational Documents of such Founder) and
has the sole power (as currently in effect) to vote and full right, power and
authority to sell, transfer and deliver such Shares, and such Founder does not
own, directly or indirectly, any other Shares.

 

(c) Such Founder has the power, authority and capacity to execute, deliver and
perform this Agreement and that this Agreement has been duly authorized,
executed and delivered by such Founder.

 

4. Termination. This Agreement and the obligations of the Founders under this
Agreement shall automatically terminate upon the earliest of: (a) the RH
Effective Time; (b) the termination of the APM in accordance with its terms; and
(c) the mutual agreement of the Company and ROCH. Upon termination or expiration
of this Agreement, no party shall have any further obligations or liabilities
under this Agreement; provided, however, such termination or expiration shall
not relieve any party from liability for any willful breach of this Agreement
occurring prior to its termination.

 

5. Miscellaneous.

 

(a) Except as otherwise provided herein or in any Transaction Document, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
5(b)):

 

If to ParentCo or ROCH:

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660
Attention: Byron Roth 

 

with a copy to:

 

Loeb & Loeb
345 Park Avenue, 19th Floor
New York, NY 10154
Attention: Mitchell S. Nussbaum, Esq.
E-mail: mnussbaum@loeb.com

 

 

If to the Company, to:

 



2

 

 

Purecycle Technologies, LLC
11 E. Hubbard St., Ste 2000

Chicago, IL 60611
Attention: Michael Otworth, CEO

 

with a copy to:

Jones Day
1420 Peachtree St.
Atlanta, Georgia 30309
Attention: Bryan E. Davis, Patrick S. Baldwin
E-mail:       bedavis@jonesday.com; pbaldwin@jonesday.com

If to a Founder, to the address set forth for Founder on the signature pages
hereof.

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and the Transaction Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise).

 

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Founder shall be liable for
the breach by any other Founder of this Agreement.

 

(f) The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity. Each of the
parties agrees that it shall not oppose the granting of an injunction, specific
performance and other equitable relief when expressly available pursuant to the
terms of this Agreement on the basis that the other parties have an adequate
remedy at law or an award of specific performance is not an appropriate remedy
for any reason at law or equity. Any party seeking an injunction or injunctions
to prevent breaches or threatened breaches of, or to enforce compliance with
this Agreement when expressly available pursuant to the terms of this Agreement
shall not be required to provide any bond or other security in connection with
any such Order.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State without giving effect to principles or rules of conflict
of laws to the extent such principles or rules would require or permit the
application of Laws of another jurisdiction. All actions, suits or proceedings
(collectively, “Action”). All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any federal or state
court having jurisdiction within the State of New York. . The parties hereto
hereby (i) submit to the to the exclusive jurisdiction of federal or state
courts within the State of New York for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto, and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 



3

 

 

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i) Without further consideration, each party shall use commercially reasonable
efforts to execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

(j) This Agreement shall not be effective or binding upon any Founder until such
time as the APM is executed.

 

(k) If, and as often as, there are any changes in ROCH or the ROCH Common Stock
by way of stock split, stock dividend, combination or reclassification, or
through merger, consolidation, reorganization, recapitalization or business
combination, or by any other means, equitable adjustment shall be made to the
provisions of this Agreement as may be required so that the rights, privileges,
duties and obligations hereunder shall continue with respect to ROCH, such
Founder and the Shares as so changed.

 

(l) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Paragraph (l).

 

[Signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  ROTH CH ACQUISITION I CO.               By: /s/ Byron Roth   Name: Byron Roth
  Title: Chief Executive Officer and Chairman of the Board         PURECYCLE
TECHNOLOGIES, LLC               By: /s/ Michael Otworth   Name: Michael Otworth
  Title: Chief Executive Officer         ROTH CH ACQUISITION I CO. PARENT CORP.
              By: /s/ Byron Roth   Name: Byron Roth   Title: Chief Executive
Officer and Chairman of the Board

 

[Signature Page to Founder Support Agreement]

 



 

 

 

  FOUNDERS             ROTH CAPITAL PARTNERS, LLC         By: /s/ Byron Roth  
Name: Byron Roth   Title: Member   Address: 888 San Clemente Drive, Suite 400
Newport Beach, CA 92660         CRAIG-HALLUM CAPITAL GROUP LLC       By: /s/
Rich Hartfiel   Name: Rick Hartfiel   Title: Member   Address:

222 South 9th Street, Suite 350

Minneapolis, MN 55402

      AMG TRUST ESTABLISHED JANUARY 23, 2007       By: /s/ Aaron Gurewitz  
Name: Aaron Gurewitz   Title: Trustee   Address: 888 San Clemente Drive, Suite
400
Newport Beach, CA 92660               By: /s/ Byron Roth   Name: Byron Roth  
Address: 888 San Clemente Drive, Suite 400
Newport Beach, CA 92660                   By: /s/ Gordon Roth   Name:   Gordon
Roth   Address: 888 San Clemente Drive, Suite 400
Newport Beach, CA 92660               By: /s/ John Lipman   Name:   John Lipman
  Address:

222 South 9th Street, Suite 350

Minneapolis, MN 55402

              By: /s/ Rich Hartfiel   Name:   Rick Hartfiel   Address:

222 South 9th Street, Suite 350

Minneapolis, MN 55402

 

[Signature Page to Founder Support Agreement]

 



 

 

 

  By: /s/ Aaron Gurewitz   Name:   Aaron Gurewitz   Address: 888 San Clemente
Drive, Suite 400
Newport Beach, CA 92660         By: /s/ Molly Hemmeter   Name: Molly Hemmeter  
Address: c/o Roth CH Acquisition I Co. 888 San Clemente Drive, Suite 400 Newport
Beach, CA 92660       By: /s/ Adam Rothstein   Name: Adam Rothstein   Address:
c/o Roth CH Acquisition I Co.     888 San Clemente Drive, Suite 400
Newport Beach, CA 92660      

HAMPSTEAD PARK CAPITAL

MANAGEMENT, LLC

      By: /s/ Daniel Friedberg   Name: Daniel Friedberg   Title:     Address:
c/o Roth CH Acquisition I Co. 888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

[Signature Page to Founder Support Agreement]

 



 

 

